       Case 5:20-cv-03123-SAC Document 6 Filed 09/14/20 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS


VINCENT LEE WALKER,

                      Plaintiff,

vs.                                        Case No. 20-3123-SAC


DOUGLAS COUNTY SHERIFF’S OFFICE,
et al.,

                      Defendants.


                               O R D E R

      Plaintiff, pro se, has filed this action on forms for bringing

a lawsuit under 42 U.S.C. § 1983.          His claims arise from his

incarceration at the Douglas County Jail.       This case is before the

court for screening pursuant to 28 U.S.C. § 1915A.

I. Screening standards

      Section 1915A requires the court to review cases filed by

prisoners seeking redress from a governmental entity or employee

to determine whether the complaint is frivolous, malicious or fails

to state a claim upon which relief may be granted.                A court

liberally construes a pro se complaint and applies “less stringent

standards than formal pleadings drafted by lawyers.”          Erickson v.

Pardus, 551 U.S. 89, 94 (2007).         But, a pro se litigant is not

relieved from following the same rules of procedure as any other

litigant. See Green v. Dorrell, 969 F.2d 915, 917 (10th Cir. 1992).


                                    1
       Case 5:20-cv-03123-SAC Document 6 Filed 09/14/20 Page 2 of 6




Conclusory allegations without supporting facts “are insufficient

to state a claim upon which relief can be based.”          Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991).        The court “will not supply

additional   factual   allegations      to   round   out     a   plaintiff’s

complaint or construct a legal theory on plaintiff’s behalf.”

Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).

     When deciding whether plaintiff’s complaint “fails to state

a claim upon which relief may be granted,” the court must determine

whether   the   complaint   contains     “sufficient       factual     matter,

accepted as true, to ‘state a claim for relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).               The court

accepts the plaintiff’s well-pled factual allegations as true and

views them in the light most favorable to the plaintiff.                United

States v. Smith, 561 F.3d 1090, 1098 (10th Cir. 2009).               The court

may also consider the exhibits attached to the complaint.                  Id.

The court, however, is not required to accept legal conclusions

alleged in the complaint as true. Iqbal, 556 U.S. at 678. “Thus,

mere ‘labels and conclusions' and ‘a formulaic recitation of the

elements of a cause of action’ will not suffice” to state a claim.

Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012)

(quoting Twombly, 550 U.S. at 555).

     “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

                                    2
          Case 5:20-cv-03123-SAC Document 6 Filed 09/14/20 Page 3 of 6




inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678.         “The plausibility standard is not akin to

a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Id.                 “Where a

complaint      pleads   facts    that   are   ‘merely     consistent    with’   a

defendant's      liability,     it   ‘stops   short   of   the   line    between

possibility and plausibility of “entitlement to relief.”’”                   Id.

(quoting Twombly, 550 U.S. at 557).

        A viable § 1983 claim must establish that each defendant

caused a violation of plaintiff’s constitutional rights.                  Walker

v. Mohiuddin, 947 F.3d 1244, 1249 (10th Cir. 2020)(quoting Pahls

v. Thomas, 718 F.3d 1210, 1228 (10th Cir. 2013)).

        Plaintiffs must do more than show that their rights were
        violated or that defendants, as a collective and
        undifferentiated whole, were responsible for those
        violations. They must identify specific actions taken
        by particular defendants, or specific policies over
        which particular defendants possessed supervisory
        responsibility…

Id. at 1249-50 (quoting Pahls); see also, Robbins v. State of

Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008)(“a complaint must

make clear exactly who is alleged to have done what to whom”).

II. Plaintiff’s complaint – Doc. No. 1

        Plaintiff alleges that he was attacked by two inmates in his

cell at the jail.1         He asserts that he warned two jail officers




1   Plaintiff does not allege when the attack occurred.

                                        3
         Case 5:20-cv-03123-SAC Document 6 Filed 09/14/20 Page 4 of 6




(Officer Ormsby and Officer Blue) and medical staff members that

one or both of his attackers were a threat to him.                   Plaintiff

claims he suffered several injuries, including what plaintiff

believes to be a minor stroke, because of the attack.                Plaintiff

further claims that he was denied adequate medical treatment for

his injuries.       The complaint indicates that plaintiff was given

aspirin and Tylenol, but was not taken to the hospital or given x-

rays.

        The complaint lists three counts.         Count 1 alleges a failure

to provide a secure safe environment.             Count 2 alleges a failure

to provide proper medical treatment for neck, shoulder and lower

back injuries from the attack.             Count 3 alleges a failure to

provide    proper   medical    treatment    for    the    minor   stroke   which

affected the left side of plaintiff’s body.              Plaintiff names three

defendants:     the Douglas County Sheriff’s Office; Officer Ormsby;

and Officer Blue.

III. The Sheriff’s Office is not a proper defendant

        Plaintiff is bringing this action under § 1983 which provides

for a cause of action against “persons” who, acting under the

authority of state law, violate the Constitution or federal law.

The Douglas County Sheriff’s Office is not an entity which may sue

or be sued under the laws of Kansas.         See K.S.A. 19-105 (all suits

by or against a county shall be brought by or against the board of

county commissioners).        Therefore, this court and others have held

                                      4
         Case 5:20-cv-03123-SAC Document 6 Filed 09/14/20 Page 5 of 6




that it is not a “person” which may be sued under § 1983.                         See

Brown v. Sedgwick County Sheriff’s Office, 513 Fed.Appx. 706, 707-

08 (10th Cir. 3/12/2013)(affirming dismissal of a § 1983 claim

against a Kansas county sheriff’s office because it is not an

entity which may be sued); Schwab v. Kansas, 2017 WL 2831508 *13

(D.Kan. 6/30/2017)(Riley County Police Department); Johnson v.

Figgins,    2013    WL   1767798      *5   (D.Kan.     4/24/2013)(Wilson     County

Sheriff’s Department); Galloway v. Hadl, 2007 WL 1115201 *1 (D.Kan.

4/13/2007)(Douglas        County      Sheriff’s      Department);      Wright      v.

Wyandotte County Sheriff’s Dept., 963 F.Supp. 1029, 1034 (D.Kan.

1997).

IV. Counts 2 and 3 fail to state a claim for relief against a named

defendant.

     As the court stated in section II of this order, a § 1983

complaint “must identify specific actions taken by particular

defendants.”       Counts 2 and 3 allege a failure to receive adequate

medical    care.      But,   plaintiff’s       complaint     does    not   identify

specific    actions      taken   or    refused    by    particular     defendants.

Therefore, Counts 2 and 3 fail to state a plausible claim for

relief.    See Mayfield v. Presbyterian Hospital Administration, 772

Fed.Appx. 680, 686 (10th Cir. 2019)(affirming dismissal of medical

mistreatment claims because the complaint does not identify the

specific     persons      who    committed        the     particular       acts   of

mistreatment).

                                           5
         Case 5:20-cv-03123-SAC Document 6 Filed 09/14/20 Page 6 of 6




V. Conclusion

        For the above-stated reasons, the court shall direct that

defendant Douglas County Sheriff’s Office be dismissed from this

case.     The court further directs that plaintiff show cause by

October 14, 2020 why plaintiff’s claims in Count 2 and Count 3

should not be dismissed.       In the alternative, plaintiff may file

an amended complaint.       An amended complaint should contain all the

claims plaintiff seeks to bring and name all of the defendants

plaintiff wishes to sue.

        IT IS SO ORDERED.

        Dated this 14th day of September, 2020, at Topeka, Kansas.



                            s/Sam A. Crow__________________________
                            U.S. District Senior Judge




                                      6
